                                           UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                           DOCKET NO. 3:19-cr-007-MOC-DCK

                UNITED STATES OF AMERICA,                     )
                                                              )
                                                              )
                                                              )
                Vs.                                           )     AMENDED ORDER
                                                              )
                ELIJAH HALLMAN,                               )
                                                              )
                                  Defendant.                  )



                         This matter is before the Court on its own motion. Having granted Defendant Hallman’s

               Motion for Appointment of William Anthony as Second Chair Counsel for Defendant, the Court

               hereby amends its prior order to add that counsel Anthony shall be paid at an hourly rate of $74.

                         IT IS SO ORDERED.



Signed: April 19, 2019
